Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glen R. Farbanish (Reg. No.:50,561) on 05/06/2021.
The application has been amended as follows: 
Claim 4 (Currently Amended):
The apparatus of claim 1, wherein the controller is further configured to communicate with fan devices, wherein each fan device is configured to control a respective fan located within the environment; and
wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
receive from the controller information related to one or more fans;
determine from the received information related to one or more fans a number of fan devices with their respective fans in an on state;
display on the display screen in the first graphical user interface a fan devices icon that represents fan devices; and
fan devices icon a numerical value corresponding to the determined number of fan devices with their respective fans in the on state.

Claim 5 (Currently Amended):
The apparatus of claim 4, wherein the fan devices icon is selectable by the user; and wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
detect a selection of the fan devices icon by the user;
responsive to detecting the selection of the fan devices icon, display to the user a third graphical user interface on the display screen, and further display within the  third graphical user interface:
the fan devices icon and the numerical value corresponding to the determined number of fan devices with their respective fans in the on state; and
an icon corresponding to a first one of the fan devices that has its respective fan in the on state, wherein the icon corresponding to the first fan device is selectable by the user.
Claim 17 (Currently Amended):
The apparatus of claim 1, 
wherein the controller is further configured to communicate with shade devices, wherein each shade device is configured to control a level of a respective shade located within the environment; and
wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:

determine from the received information related to the one or more shades a number of shade devices with their respective shades in an open state;
display on the display screen in the first graphical user interface a shade devices icon that represents shade devices; and
display with the shade devices icon a numerical value corresponding to the determined number of shade devices with their respective shades in the open state.
Claim 18 (Currently Amended) 
The apparatus of claim 17, wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
receive from the controller information indicating that another of the shade devices has its respective shade in the open state; and
responsive to the information indicating that the another of the shade devices has its respective shade in the open state, display with the shade devices icon an incremented numerical value corresponding to a number of shade devices with their respective shades in the open state.
Claim 19 (Currently Amended) 
The apparatus of claim 17, wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
receive from the controller information indicating that one of the shade devices that had its respective shade in the open state now has its shade in a closed state; and
responsive to the information indicating that one of the shade devices that had its respective shade in the open state now has its shade in the closed state, display with shade devices icon a decremented numerical value corresponding to a number of shade devices with their respective shades in the open state.
Claim 20 (Currently Amended) 
The apparatus of claim 17, 
wherein the shade devices icon is selectable by the user; and
wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
detect a selection of the shade devices icon by the user;
responsive to detecting the selection of the shade devices icon, display to the user a third graphical user interface on the display screen, and further display within the third graphical user interface:
the shade devices icon and the numerical value corresponding to the determined number of shade devices with their respective shades in the open state; 
a respective icon corresponding to each shade device that has its respective shade in the open state, including displaying a first icon corresponding to a first of the shade devices that has its respective shade in the open state, wherein the first icon is selectable by the user and is configured to have an appearance that indicates that the shade of the first of the shade devices is open; and
a respective icon corresponding to each shade device that has its respective shade in a closed state, including displaying a second icon corresponding to a second of the shade devices that has its respective shade in the closed state, wherein the second icon is selectable by the user and is configured to have an appearance that indicates that the shade of the second of the shade devices is closed.
Claim 21 (Currently Amended) 
The apparatus of claim 20, wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
receive from the controller information indicating that the first of the shade devices has its respective shade in the closed state; 
responsive to the information indicating that the first of the shade devices has its respective shade in the closed state, display with the shade devices icon in the third graphical user interface a decremented numerical value corresponding to a number of shade devices with their respective shades in the open state; and 
change the appearance of the first icon in the third graphical user interface to indicate that the shade of the first of the shade devices is closed.
Claim 22 (Currently Amended) 
The apparatus of claim 20, wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
receive from the controller information indicating that the second of the shade devices has its respective shade in the open state; 
responsive to the information indicating that the second of the shade devices has its respective shade in the open state, display with the shade devices icon in the third graphical user interface an incremented numerical value corresponding to a number of shade devices with their respective shades in the open state; and 
change the appearance of the second icon in the third graphical user interface to indicate that the shade of the second of the shade devices is open.
Claim 24 (Currently Amended) 

display in the third graphical user interface an icon to open all shades;
detect a selection of the icon to open all shades; and
responsive to detecting the selection of the icon to open all shades:
a communicate a message to the controller to open all shades in the environment;
change an appearance of each respective icon corresponding to each shade device that had its respective shade in the closed state to indicate that the respective shade is open; and
display with the shade devices icon in the third graphical user interface a numerical value corresponding to a number of shade devices with their respective shades in the open state.
Claim 25 (Currently Amended) 
The apparatus of claim 20, wherein the instructions, when executed by the at least one processor, further direct the at least one processor to:
display in the third graphical user interface an icon to close all shades;
detect a selection of the icon to close all shades; and
responsive to detecting the selection of the icon to close all shades:
communicate a message to the controller to close all shades in the environment;
change an appearance of each respective icon corresponding to each shade device that had its respective shade in the open state to indicate that the respective shade is closed; and
shade devices icon in the second graphical user interface a numerical value of 0 or no numerical value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:30am - 3:00pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/A.S./           Examiner, Art Unit 2115                                                                                                                                                                                             



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115